          Case 3:20-cr-00434-HZ        Document 35        Filed 09/09/21     Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney
Thomas.Ratcliffe@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                              3:20-cr-00434-HZ

               v.                                     MOTION TO DISMISS WITHOUT
                                                      PREJUDICE
HUGO RYAN BERTEAU-PAVY,

              Defendant.


       The government moves the Court for an Order under Fed. R. Crim. P. Rule 48(a) to

dismiss without prejudice the indictment against Defendant, in the best interests of justice.

Dated: September 9, 2021                              Respectfully submitted,


                                                      SCOTT ERIK ASPHAUG
                                                      Acting United States Attorney


                                                      /s/ Thomas S. Ratcliffe
                                                      THOMAS S. RATCLIFFE, ILSB #6243708
                                                      Assistant United States Attorney

Motion to Dismiss Without Prejudice                                                             Page 1
                                                                                    Revised February 2021
